DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination - 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17[e], was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17[e] has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR1.114. The applicant’s submission for RCE filed on 8 January 2021 has been entered. 

Remarks
This action is in response to the applicant’s RCE filed 8 January 2021, which is in response to the USPTO office action mailed 8 October 2020. Claims 1, 7, 12, 13 and 18 are amended. Claims 19 and 20 are added. Claims 1-20 are currently pending.

Response to Arguments
With respect to the 35 USC §103 rejection of claims 1-18, the applicant’s arguments are moot in view of a new grounds of rejection, as necessitated by the applicant's amendments.

	Claim Objections
Claim 19 is objected to because of the following informalities: The claim does not end with a period. Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 1, 7 and 13 recite “analyzing a data retrieval query, received from a user, to determine whether multiple data points are requested through the data retrieval query” (e.g. claim 1 lines 14-15). The examiner has reviewed the specification, but was unable to find support for this limitation. A review of the specification reveals “a data retrieval query is processed to determine multiple data points that have been requested through the data retrieval query” in [0036]. This portion of the specification appears to disclose determining multiple data points that have been requested, not determining “whether multiple data points are requested” as currently claimed. Appropriate action is required. 

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “a score automatically computed by an AI module to the retrieved data” in lines 2-3. The meaning of “by an AI module to the retrieved data” is unclear to the examiner. The claims are rendered indefinite because examiner is unable to ascertain the scope of what is claimed. Appropriate action is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jois et al., US 20190108246 A1 (hereinafter “Jois”) in view of Parkison et al., US 20140006354 A1 (hereinafter “Parkisons”) in further view of Fan et al., US 20130282363 A1 (hereinafter “Fan”).

Claim 1: Jois teaches a method for managing Big-Data in a cloud environment, the method implemented by one or more data management devices and comprising:
receiving data from a plurality of data sources into a data warehouse, wherein the data comprises at least one of structured or unstructured data (Jois, [0118] not one or more data objects are requested from a data store, such an active data store (but in other cases, another archive or other data store) at 808. At 812, the one or more data objects are received in response to the request);
storing the data in a data cloud, wherein the data is divided into a structured section and an unstructured section, wherein structured data is stored in the structured section and unstructured data is stored in the unstructured section (Jois, [Fig. 1] note cloud computing services 1010, [0118] note one or more properties of the one or more data object are analyzed at 816… At 828, the one or more data objects are send to be stored in an archive, [Fig. 3] note unstructured data object 362 and structured data object 350, [0067] note metadata can also include information regarding a source or type of unstructured data object… a document type (which can be a document type of a parent structured data object 350), [0070] note properties of the data objects, such as a type of a data objects);
creating a map table comprising storage details associated with the data, wherein the storage details in the cloud map table comprises an indication regarding the data being structured or unstructured (Jois, [0062] note maintaining a link between structured data objects 310 and unstructured data objects 314… retention manager 342 can analyze relationships between unstructured data objects 314 and structured data objects 310 (including using unidirectional or bidirectional linkage information associated with the structured data objects and the unstructured data objects and any lists 330) to generate an association list, 0067] note metadata can also include information regarding a source or type of unstructured data object… a document type (which can be a document type of a parent structured data object 350), [0070] note properties of the data objects, such as a type of a data objects); 
(Jois, [0064] note retention policy executor 338 can automatically… (retrieve) unstructured data objects 362 that are linked with the structured data object through the association list, [0091] note formulating a request (e.g., a data object query)).
Jois does not explicitly teach a plurality of data clouds; data stored on the data clouds; a frame number storing the data, a cloud number storing the data, an offset address in the one of the plurality of data clouds; analyzing a data retrieval query, received from a user, to determine whether multiple data points are requested through the data retrieval query; mapping the received data retrieval query to a set of predefined data retrieval rules; and based on the predefined data retrieval rules.
However, Parkison teaches a plurality of data clouds; and data stored on the data clouds; and a frame number storing the data, a cloud number storing the data, an offset address in the one of the plurality of data clouds (Parkison, [0100] note one or more cloud controllers work together (e.g., as a federation) to manage a distributed filesystem with a global address space, [0199] note FIG. 13A illustrates a set of cloud controllers 1300-1302 that manage and access data mirrored across multiple cloud storage systems (e.g., multiple cloud storage systems hosted by multiple distinct cloud storage providers), [0201] note FIG. 13B illustrates an exemplary CVA format 1310 that facilitates identifying and locating cloud files across different cloud storage configurations… accessing a block from a cloud file involves using a CVA to download the needed cloud file and then using the offset into the cloud file to access a specific target block. Fields in exemplary CVA format 1310 include, but are not limited to: a cloud controller ID (CCID) that uniquely identifies the originating cloud controller for the respective cloud file (e.g., the cloud controller that uploaded the cloud file); a filesystem ID (FSID) that identifies one or more cloud storage providers and/or other storage options); i.e. the examiner interprets the CCID reads on a frame number and the FSID reads on the cloud number and the offset reads on the offset address).
(Parkison, [0402]).
Jois and Parkison do not explicitly teach analyzing a data retrieval query, received from a user, to determine whether multiple data points are requested through the data retrieval query; mapping the received data retrieval query to a set of predefined data retrieval rules; and based on the predefined data retrieval rules.
However, Fan teaches this (Fan, [Fig. 5], [0051] note the high level logical architecture 10 includes a Query Analysis module 20 implementing functions for receiving and analyzing a user query or question… A candidate answer generation module 30 is provided to implement a search for candidate answers by traversing structured, semi structured and unstructured sources, [0059] note LAT of the question/query is the type (i.e. the descriptor) of the referent of the entity that is a valid answer to the question… a LAT may be detected in a question through pattern LAT detection rules, [Fig. 3], [0040] note the query LAT is input to and processed in parallel in plural modules that each performs a specific feature extraction function. The plural modules include: a process 162 for identifying a pattern Rule ID from a set of rules that define common LATs).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the structured and unstructured data stores of Jois and Parkison with the query processing of Fan according to known methods (i.e. processing a query received from a user and returning answers by traversing structured and unstructured sources). Motivation for doing so is that this provides a system that automatically estimates the confidence of a query detected LAT to provide a more accurate overall score for the candidate (Fan, [0010]). 

Claim 2: Jois, Parkison and Fan teach the method of claim 1, further comprising:
interpreting the data received from the plurality of data sources, wherein the data comprises a plurality of data formats; and converting the data into a custom data format (Jois, [0051] note wrapper 250 can format or translate data to be useable by the CMIS client 242 (and thus can be referred to as a translator or formatter component)).

Claim 3: Jois, Parkison and Fan teach the method of claim 1, further comprising segregating the data into structured data or unstructured data (Jois, [Fig. 3] note unstructured data object 362 and structured data object 350).

Claim 4: Jois, Parkison and Fan teach the method of claim 1, further comprising creating a link-list between the structured data stored in the structured section and the unstructured data stored in the unstructured section (Jois, [0062] note maintaining a link between structured data objects 310 and unstructured data objects 314… retention manager 342 can analyze relationships between unstructured data objects 314 and structured data objects 310 (including using unidirectional or bidirectional linkage information associated with the structured data objects and the unstructured data objects and any lists 330) to generate an association list),
wherein the structured data and the unstructured data are extracted from one or more portions of the data and the link-list enables simultaneous extraction of the structured data and the unstructured data in response to the data retrieval query (Jois, [0064] note retention policy executor 338 can automatically… (retrieve) unstructured data objects 362 that are linked with the structured data object through the association list).

Claim 5: Jois, Parkison and Fan teach the method of claim 1, wherein:
the at least a portion of the data is retrieved based on the storage details in the cloud map table (Jois, [0064] note retention policy executor 338 can automatically… (retrieve) unstructured data objects 362 that are linked with the structured data object through the association list).

Claim 6: Jois, Parkison and Fan teach the method of claim 1, wherein the plurality of data sources comprise at least one of one or more relational databases, Enterprise Resource Planning (ERP) systems, purchased data, or legacy data and the plurality of data sources are communicatively coupled with the data warehouse (Jois, [0030] note active data store 112 can include structured data 120 and unstructured data 122. Structured data 120 can be, for example, data maintained in one or more database tables, or data having a particular schema).

Claim 7: Jois teaches a data management device, comprising a processor and a memory communicatively coupled to the processor, wherein the memory stores processor instructions, which, on execution by the processor, causes the processor to:
receive data from a plurality of data sources into a data warehouse, wherein the data comprises at least one of structured or unstructured data (Jois, [0118] not one or more data objects are requested from a data store, such an active data store (but in other cases, another archive or other data store) at 808. At 812, the one or more data objects are received in response to the request);
store the data in a data cloud, wherein the data is divided into a structured section and an unstructured section, wherein structured data is stored in the structured section and unstructured data is stored in the unstructured section (Jois, [Fig. 1] note cloud computing services 1010, [0118] note one or more properties of the one or more data object are analyzed at 816… At 828, the one or more data objects are send to be stored in an archive, [Fig. 3] note unstructured data object 362 and structured data object 350, [0067] note metadata can also include information regarding a source or type of unstructured data object… a document type (which can be a document type of a parent structured data object 350), [0070] note properties of the data objects, such as a type of a data objects);
create a map table comprising storage details associated with the data, wherein the storage details in the cloud map table comprises an indication regarding the data being structured or unstructured (Jois, [0062] note maintaining a link between structured data objects 310 and unstructured data objects 314… retention manager 342 can analyze relationships between unstructured data objects 314 and structured data objects 310 (including using unidirectional or bidirectional linkage information associated with the structured data objects and the unstructured data objects and any lists 330) to generate an association list, 0067] note metadata can also include information regarding a source or type of unstructured data object… a document type (which can be a document type of a parent structured data object 350), [0070] note properties of the data objects, such as a type of a data objects); 
retrieve at least a portion of the data stored based on the map table, in response to the received data retrieval query (Jois, [0064] note retention policy executor 338 can automatically… (retrieve) unstructured data objects 362 that are linked with the structured data object through the association list, [0091] note formulating a request (e.g., a data object query)).
Jois does not explicitly teach a plurality of data clouds; data stored on the data clouds; a frame number storing the data, a cloud number storing the data, an offset address in the one of the plurality of data clouds; analyzing a data retrieval query, received from a user, to determine whether multiple data points are requested through the data retrieval query; mapping the received data retrieval query to a set of predefined data retrieval rules; and based on the predefined data retrieval rules.
However, Parkison teaches a plurality of data clouds; and data stored on the data clouds; and a frame number storing the data, a cloud number storing the data, an offset address in the one of the  (Parkison, [0100] note one or more cloud controllers work together (e.g., as a federation) to manage a distributed filesystem with a global address space, [0199] note FIG. 13A illustrates a set of cloud controllers 1300-1302 that manage and access data mirrored across multiple cloud storage systems (e.g., multiple cloud storage systems hosted by multiple distinct cloud storage providers), [0201] note FIG. 13B illustrates an exemplary CVA format 1310 that facilitates identifying and locating cloud files across different cloud storage configurations… accessing a block from a cloud file involves using a CVA to download the needed cloud file and then using the offset into the cloud file to access a specific target block. Fields in exemplary CVA format 1310 include, but are not limited to: a cloud controller ID (CCID) that uniquely identifies the originating cloud controller for the respective cloud file (e.g., the cloud controller that uploaded the cloud file); a filesystem ID (FSID) that identifies one or more cloud storage providers and/or other storage options); i.e. the examiner interprets the CCID reads on a frame number and the FSID reads on the cloud number and the offset reads on the offset address).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the metadata of Jois with the cloud virtual address (CVA) of Parkison according to known methods (i.e. storing a CCID, FSID and offset in the metadata). Motivation for doing so is that this improves file access performance while also improving the scalability of the distributed filesystem (Parkison, [0402]).
Jois and Parkison do not explicitly teach analyzing a data retrieval query, received from a user, to determine whether multiple data points are requested through the data retrieval query; mapping the received data retrieval query to a set of predefined data retrieval rules; and based on the predefined data retrieval rules.
However, Fan teaches this (Fan, [Fig. 5], [0051] note the high level logical architecture 10 includes a Query Analysis module 20 implementing functions for receiving and analyzing a user query or question… A candidate answer generation module 30 is provided to implement a search for candidate answers by traversing structured, semi structured and unstructured sources, [0059] note LAT of the question/query is the type (i.e. the descriptor) of the referent of the entity that is a valid answer to the question… a LAT may be detected in a question through pattern LAT detection rules, [Fig. 3], [0040] note the query LAT is input to and processed in parallel in plural modules that each performs a specific feature extraction function. The plural modules include: a process 162 for identifying a pattern Rule ID from a set of rules that define common LATs).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the structured and unstructured data stores of Jois and Parkison with the query processing of Fan according to known methods (i.e. processing a query received from a user and returning answers by traversing structured and unstructured sources). Motivation for doing so is that this provides a system that automatically estimates the confidence of a query detected LAT to provide a more accurate overall score for the candidate (Fan, [0010]). 

Claim 8: Jois, Parkison and Fan teach the data management device of claim 7, wherein, on execution by the processor, the processor instructions further cause the processor to:
interpret the data received from the plurality of data sources, wherein the data comprises a plurality of data formats; and convert the data into a custom data format (Jois, [0051] note wrapper 250 can format or translate data to be useable by the CMIS client 242 (and thus can be referred to as a translator or formatter component)).

Claim 9: Jois, Parkison and Fan teach the data management device of claim 7, wherein, on execution by the processor, the processor instructions further cause the processor to segregate the data (Jois, [Fig. 3] note unstructured data object 362 and structured data object 350).

Claim 10: Jois, Parkison and Fan teach the data management device of claim 7, wherein, on execution by the processor, the processor instructions further cause the processor to create a link-list between the structured data stored in the structured section and the unstructured data stored in the unstructured section (Jois, [0062] note maintaining a link between structured data objects 310 and unstructured data objects 314… retention manager 342 can analyze relationships between unstructured data objects 314 and structured data objects 310 (including using unidirectional or bidirectional linkage information associated with the structured data objects and the unstructured data objects and any lists 330) to generate an association list),
wherein the structured data and the unstructured data are extracted from one or more portions of the data and the link- list enables simultaneous extraction of the structured data and the unstructured data in response to the data retrieval query (Jois, [0064] note retention policy executor 338 can automatically… (retrieve) unstructured data objects 362 that are linked with the structured data object through the association list).

Claim 11: Jois, Parkison and Fan teach the data management device of claim 7, wherein:
the at least a portion of the data is retrieved based on the storage details in the cloud map table (Jois, [0064] note retention policy executor 338 can automatically… (retrieve) unstructured data objects 362 that are linked with the structured data object through the association list).

Claim 12: Jois, Parkison and Fan teach the data management device of claim 7, wherein the plurality of data sources comprise at least one of one or more relational databases, Enterprise Resource (Jois, [0030] note active data store 112 can include structured data 120 and unstructured data 122. Structured data 120 can be, for example, data maintained in one or more database tables, or data having a particular schema).

Claim 13: Jois teaches a non-transitory computer-readable storage medium comprising a set of computer-executable instructions stored thereon causing a computer comprising one or more processors to:
receive data from a plurality of data sources into a data warehouse, wherein the data comprises at least one of structured or unstructured data (Jois, [0118] not one or more data objects are requested from a data store, such an active data store (but in other cases, another archive or other data store) at 808. At 812, the one or more data objects are received in response to the request);
store the data in a data cloud, wherein the data is divided into a structured section and an unstructured section, wherein structured data is stored in the structured section and unstructured data is stored in the unstructured section (Jois, [Fig. 1] note cloud computing services 1010, [0118] note one or more properties of the one or more data object are analyzed at 816… At 828, the one or more data objects are send to be stored in an archive, [Fig. 3] note unstructured data object 362 and structured data object 350, [0067] note metadata can also include information regarding a source or type of unstructured data object… a document type (which can be a document type of a parent structured data object 350), [0070] note properties of the data objects, such as a type of a data objects);
create a map table comprising storage details associated with the data, wherein the storage details in the cloud map table comprises an indication regarding the data being structured or unstructured (Jois, [0062] note maintaining a link between structured data objects 310 and unstructured data objects 314… retention manager 342 can analyze relationships between unstructured data objects 314 and structured data objects 310 (including using unidirectional or bidirectional linkage information associated with the structured data objects and the unstructured data objects and any lists 330) to generate an association list, 0067] note metadata can also include information regarding a source or type of unstructured data object… a document type (which can be a document type of a parent structured data object 350), [0070] note properties of the data objects, such as a type of a data objects); 
retrieve at least a portion of the data stored based on the map table, in response to the received data retrieval query (Jois, [0064] note retention policy executor 338 can automatically… (retrieve) unstructured data objects 362 that are linked with the structured data object through the association list, [0091] note formulating a request (e.g., a data object query)).
Jois does not explicitly teach a plurality of data clouds; data stored on the data clouds; a frame number storing the data, a cloud number storing the data, an offset address in the one of the plurality of data clouds; analyzing a data retrieval query, received from a user, to determine whether multiple data points are requested through the data retrieval query; mapping the received data retrieval query to a set of predefined data retrieval rules; and based on the predefined data retrieval rules.
However, Parkison teaches a plurality of data clouds; and data stored on the data clouds; and a frame number storing the data, a cloud number storing the data, an offset address in the one of the plurality of data clouds (Parkison, [0100] note one or more cloud controllers work together (e.g., as a federation) to manage a distributed filesystem with a global address space, [0199] note FIG. 13A illustrates a set of cloud controllers 1300-1302 that manage and access data mirrored across multiple cloud storage systems (e.g., multiple cloud storage systems hosted by multiple distinct cloud storage providers), [0201] note FIG. 13B illustrates an exemplary CVA format 1310 that facilitates identifying and locating cloud files across different cloud storage configurations… accessing a block from a cloud file involves using a CVA to download the needed cloud file and then using the offset into the cloud file to access a specific target block. Fields in exemplary CVA format 1310 include, but are not limited to: a cloud controller ID (CCID) that uniquely identifies the originating cloud controller for the respective cloud file (e.g., the cloud controller that uploaded the cloud file); a filesystem ID (FSID) that identifies one or more cloud storage providers and/or other storage options); i.e. the examiner interprets the CCID reads on a frame number and the FSID reads on the cloud number and the offset reads on the offset address).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the metadata of Jois with the cloud virtual address (CVA) of Parkison according to known methods (i.e. storing a CCID, FSID and offset in the metadata). Motivation for doing so is that this improves file access performance while also improving the scalability of the distributed filesystem (Parkison, [0402]).
Jois and Parkison do not explicitly teach analyzing a data retrieval query, received from a user, to determine whether multiple data points are requested through the data retrieval query; mapping the received data retrieval query to a set of predefined data retrieval rules; and based on the predefined data retrieval rules.
However, Fan teaches this (Fan, [Fig. 5], [0051] note the high level logical architecture 10 includes a Query Analysis module 20 implementing functions for receiving and analyzing a user query or question… A candidate answer generation module 30 is provided to implement a search for candidate answers by traversing structured, semi structured and unstructured sources, [0059] note LAT of the question/query is the type (i.e. the descriptor) of the referent of the entity that is a valid answer to the question… a LAT may be detected in a question through pattern LAT detection rules, [Fig. 3], [0040] note the query LAT is input to and processed in parallel in plural modules that each performs a specific feature extraction function. The plural modules include: a process 162 for identifying a pattern Rule ID from a set of rules that define common LATs).
(Fan, [0010]). 

Claim 14: Jois, Parkison and Fan teach the non-transitory computer-readable storage medium of claim 13, wherein the computer-executable instructions further cause the computer comprising the processors to:
interpret the data received from the plurality of data sources, wherein the data comprises a plurality of data formats; and convert the data into a custom data format (Jois, [0051] note wrapper 250 can format or translate data to be useable by the CMIS client 242 (and thus can be referred to as a translator or formatter component)).

Claim 15: Jois, Parkison and Fan teach the non-transitory computer-readable storage medium of claim 13, wherein the computer-executable instructions further cause the computer comprising the processors to segregate the data into structured data or unstructured data (Jois, [Fig. 3] note unstructured data object 362 and structured data object 350).

Claim 16: Jois, Parkison and Fan teach the non-transitory computer-readable storage medium of claim 13, wherein the computer-executable instructions further cause the computer comprising the processors to create a link-list between the structured data stored in the structured section and the unstructured data stored in the unstructured section (Jois, [0062] note maintaining a link between structured data objects 310 and unstructured data objects 314… retention manager 342 can analyze relationships between unstructured data objects 314 and structured data objects 310 (including using unidirectional or bidirectional linkage information associated with the structured data objects and the unstructured data objects and any lists 330) to generate an association list),
wherein the structured data and the unstructured data are extracted from one or more portions of the data and the link-list enables simultaneous extraction of the structured data and the unstructured data in response to the data retrieval query (Jois, [0064] note retention policy executor 338 can automatically… (retrieve) unstructured data objects 362 that are linked with the structured data object through the association list).

Claim 17: Jois Jois, Parkison and Fan teach the non-transitory computer-readable storage medium of claim 13, wherein:
the at least a portion of the data is retrieved based on the storage details in the cloud map table (Jois, [0064] note retention policy executor 338 can automatically… (retrieve) unstructured data objects 362 that are linked with the structured data object through the association list).

Claim 18: Jois, Parkison and Fan teach the non-transitory computer-readable storage medium of claim 13, wherein the plurality of data sources comprise at least one of one or more relational databases, Enterprise Resource Planning (ERP) systems, purchased data, or legacy data and the plurality of data sources are communicatively coupled with the data warehouse (Jois, [0030] note active data store 112 can include structured data 120 and unstructured data 122. Structured data 120 can be, for example, data maintained in one or more database tables, or data having a particular schema).

Claim 19: Jois, Parkison and Fan teach the method of claim 1, further comprising:
(Parkison, [0233] note cloud controllers can query one or more of the other cloud controllers of the distributed filesystem to locate and access a needed data block that is already being cached by a peer cloud controller. Each individual cloud controller strives to determine the working set of its clients and locally cache a set of data that reduces the average client access latency. However, cloud controllers have limited storage capacity, and hence can only cache a limited amount of data. Inter-cloud-controller cache-sharing techniques can effectively increase the size of a cached working set, thereby potentially reducing average file access latencies as well as the number of requests that are sent to the cloud storage system);
analyzing the retrieved data from the one or more of plurality of data clouds to determine accuracy of the retrieved data (Fan, [0069] note each candidate answer is automatically checked against the LAT requirement. This may be performed by the Candidate Answer Scoring block 40, shown in FIG. 5, as part of the evidence gathering module 50, and particularly, a Candidate Answer Type Analysis module 400 that produces a probability measure that Candidate Answer is of the correct type based, e.g., on a grammatical and semantic analysis of the document with which the Candidate Answer appears).

Claim 20: Jois, Parkison and Fan teach the methods as claimed in claim 19, wherein the accuracy of the retrieved data is determined based on a score automatically computed by an Al module to the retrieved data (Fan, [0069] note each candidate answer is automatically checked against the LAT requirement. This may be performed by the Candidate Answer Scoring block 40, shown in FIG. 5, as part of the evidence gathering module 50, and particularly, a Candidate Answer Type Analysis module 400 that produces a probability measure that Candidate Answer is of the correct type based, e.g., on a grammatical and semantic analysis of the document with which the Candidate Answer appears, [0042] note With respect to the trained model 180, one embodiment is a machine learning model configured to combine the different features and weigh them to produce the final score for LAT confidence estimation; i.e. artificial intelligence).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.